Citation Nr: 1737898	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

This matter originally came before the Board on appeal from a February 2012 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability, pes planus, and bilateral hearing loss.  In June 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2015, the Board issued a decision that, in pertinent part, denied service connection for a low back disability and bilateral pes planus.  The Veteran appealed the September 2015 Board decision to the Court, which, by Memorandum Decision in January 2017, vacated the portion of the Board's decision denying service connection for a low back disability and bilateral pes planus, and remanded the matters for action consistent with the Court's decision.  

[The September 2015 Board decision also remanded the matter of entitlement to service connection for bilateral hearing loss for further development.  The claim was again remanded for development in July 2016.  The development sought has apparently not yet been completed, and the matter remains pending at the Agency of Original Jurisdiction (AOJ).  Consequently, that issue is not before the Board at this time.]

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

On review of the Court's January 2017 Memorandum decision, the Board finds that further development of medical evidence is necessary before the claims on appeal may be properly readjudicated. 
On September 2013 VA spine examination, lumbar spine degenerative disc disease and degenerative joint disease were diagnosed.  On foot examination, pes planus and metatarsophalangeal join osteoarthritis were diagnosed.  The examiner opined it is less likely than not that the Veteran's back disability is related to service and that the bilateral pes planus clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated beyond its natural progression during or by his service.  He explained such disabilities were more likely wear and tear related and would have occurred with or without service.  

In its January 2017 memorandum decision, the Court concluded that the Board failed in its September 2015 decision to sufficiently explain how it could rely on the September 2013 VA orthopedic examination as evidence against the claims where the examiner attributed the Veteran's back and foot disabilities to wear and tear and opined such disabilities would have occurred with or without service even though, as the Court noted, "service presumably would have resulted in more 'wear and tear.'"  In light of the Court's decision, remand for another medical opinion with a more complete rationale is necessary.  

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back disability and his bilateral pes planus.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each low back disability shown.

(b) Please identify the most likely etiology for each low back disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service, to include complaints of back pain therein? 

(c) Please identify the likely etiology for the Veteran's pes planus.  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral pes planus was aggravated (i.e., permanently worsened beyond natural progression) during or by his service?

The examiner must include rationale with all opinions, to specifically include comment on the opinions/textual evidence already in the record, including postservice treatment records, the Veteran's June 2015 testimony, the private provider's May 2012 letter, the VA treatment provider's July 2014 opinion, and the VA examiner's September 2013 opinions (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

3. The AOJ should then review the entire record, arrange for any further development indicated, and readjudicate the claims of service connection for a low back disability and bilateral pes planus.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

